Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 14-15, 17, 19-20, 24-25, 27, and 29-30 are cancelled.
Claims 1, 11, and 21 are amended.
Claims 1-13, 16, 18, 21-23, 26, and 28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 16, 18, 21-23, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite as a whole a method of organizing human activity because the claim recites a method that allows users to access and update patient’s medical records and store the updated information.  This is a method of managing interactions between people.  The mere nominal recitation of a processor and GUI do not take the claim out of the methods of organizing human interactions grouping.  Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of updating medical records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. The claim is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention collects data regarding patient data, and arranges the data to provide it to a user utilizing a generic computer;
and/or;
generic computer structure (i.e. paragraph 28 and 38-39 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. providing, receiving, assigning, updating, determining, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec
Electronic recordkeeping, e.g. see Alice Corpv. CLS Bank – similarly, the current invention merely recites the storing of patient data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the patient data from storage in order to grant access to requestor.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Therefore, whether taken individually or as an ordered combination, Claims 1-13, 16, 18, 21-23, 26, and 28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16, 18, 21-23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hinkamp (U.S. Publication No. 2013/0262155) in view of Gruber (U.S. Publication No. 2004/0172307)
As per claim 1, Hinkamp teaches a non-transitory computer-readable medium for implementing an automated patient-driven living health biography, comprising instructions stored thereon, that when executed on a processor, perform the steps of:
-providing a graphical user interface (GUI) from a platform (Hinkamp: para. 34; figure 2);
-receiving a patient’s autobiographical information and medical information via said graphical user interface (GUI) from the patient (Hinkamp: para. 82; figure 6; para. 61);
-updating the patient’s information with continuous variable data being monitored by the patient (Hinkamp: para. 35; para. 37);
-automatically timestamping the continuous variable data to provide an audit trail (Hinkamp: para. 25; para. 36; Collected information is attached with a time stamp and registrant information.);
-receiving a request for patient information from a requestor (Hinkamp: para. 109); 
-determining if the requestor is authorized to access the patient’s information (Hinkamp: para. 109).
	Hinkamp does not explicitly teach the following, however, Gruber teaches assigning access and permission levels to the inputted information as specified by the patient (Gruber: para. 22); and wherein if the requestor is authorized then access is granted and the type and level of information that is provided is based on the patient-assigned access and permission levels (Gruber: para. 22).
One of ordinary skill in the art would have recognized that applying the known technique of Gruber would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hinkamp to the teachings of Gruber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 
As per claim 2, the medium of claim 1 is as described.  Hinkamp teaches wherein said continuous variables comprise one or more of: weight, height, vital signs, electrocardiogram (EKG or ECG), and wellbeing (quality of life survey(s)) (Hinkamp: para. 35).
As per claim 3, the medium of claim 1 is as described.  Hinkamp teaches wherein said continuous variables are obtained, in real time or recorded for later download, from one or more wearable devices, said one or more wearable devices comprising watches, smartphones, and portable computing devices (Hinkamp: para. 35).
As per claim 4, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI is configured for use on a mobile phone, tablet, laptop or desktop computer of the patient (Hinkamp: figure 6).
As per claim 5, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises one or more drop-down menus and a set of fillable forms and questionnaires (Hinkamp: para. 81).
As per claim 6, the medium of claim 1 is as described.  Hinkamp teaches wherein said GUI further comprises dashboards and dynamic graphics designed for displaying dynamic information of interest, said displayed dynamic information comprising one or more of blood (Hinkamp: para. 75; para. 8).
As per claim 7, the medium of claim 1 is as described.  Hinkamp teaches further comprising generating custom records and reports (Hinkamp: figure 9; para. 30; para. 69).
As per claim 8, the medium of claim 1 is as described.  Hinkamp teaches wherein the autobiographical information is organized into a set of categories, said set of categories comprising life stats; religious, cultural health beliefs; diet and exercise profile; medications; lab tests; major social and life milestone events; medical visit findings; medical imaging; and diary (Hinkamp: figure 2).
As per claim 9, the medium of claim 8 is as described.  Hinkamp teaches wherein said life stats comprise one or more of: biometric identifiers (Hinkamp: para. 37), family history (Hinkamp: para. 93), and birth statistics; and wherein said biometric identifiers comprise at least one of fingerprints and retinal scans, and said birth statistics comprise at least one of date of birth, birth weight, and location of birth.
As per claim 10, the medium of claim 9 is as described.  Hinkamp teaches wherein said family history comprises one or more of: information on parents and siblings, family diseases, causes of death, and genetic markers (Hinkamp: para. 93; figure 6).
Claims 11-13, 16, and 18 recite substantially similar limitations as those already addressed in claims1-3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Claims 21-23, 26, and 28 recite substantially similar limitations as those already addressed in claims1-3, 6, and 8, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 16, 18, 21-23, 26, and 28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that the prior arts do not teach the amended features.  Examiner disagrees and provides explanation in the above rejection.  
Applicant's arguments filed for claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that Examiner is required to provide a factual basis for conclusions to whether a particular technology is routine and conventional in the art.  Courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.  There is no requirement that an examiner provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility”1 to 2014 Interim Guidance on Subject Matter Eligibility, 79 Fed. Reg. 74618 (Dec. 16, 2014) (“The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law.  Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.”).  Although evidence may be helpful, e.g., where facts are in dispute, it is not always needed.  Applicants’ bare assertion that evidence is needed, without any 
The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a precedential decision holding that the question of whether certain claim limitations represent well-understood, routine, conventional activity raised a disputed factual issue, which precluded summary judgment that all of the claims at issue were not patent eligible. See Berkheimer v. HP Inc., 881F.3d1360 (Fed. Cir. 2018).  The question of whether additional elements represent well-understood, routine, conventional activity is distinct from patentability over the prior art under 35 U.S.C. §§ 102 and 103.  This is because a showing that additional elements are obvious under 35 U.S.C. § 103, or even that they lack novelty under 35 U.S.C. § 102, is not by itself sufficient to establish that the additional elements are well-understood, routine, conventional activities or elements to those in the relevant field. See MPEP § 2106.05.  As the Federal Circuit explained: "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art.  The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional." Berkheimer, 881 F.3d at 1369.  Examiner states that the current specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product.
Applicant argues that the claims represent a novel improvement to conducting clinical trials and general patient medical care by improving patient data collection and record keeping.  Applicant states that the attached Declaration of Jodi J. Akin provides claims 1-13, 16, 18, 21-23, 26, and 28 based upon a patent ineligible subject matter rejection under 35 U.S.C. 101 as set forth in the last Office action because:  Declarant generally discusses the challenges and costs involved with managing clinical trials.  Declarant additionally describes achievement and clients of the company Hawthorne Effect, Inc.
The advantages described by declarant are understood to be an advantage of effectively managing personal behavior or relationships or interactions between people. There is no showing of any nexus between technical features and implementation of the claimed invention and the advantages discussed by declarant.  There is no showing that the success of Hawthorne Effect results from the features of the claimed invention. The success of the company may well be in aspects beyond the scope of the disclosure and possibly even entirely relating to other aspects of the business practices used by Hawthorne Effect, Inc.  Assuming arguendo that the features of the claimed invention resulted in the success of the company, this is nonetheless understood to amount to an abstract idea of effective particular manner of organizing human activity of managing personal behavior or relationships or interactions between people.
Declarant’s particular discussion of allowing an elderly patient to participate in a clinical trial by facilitating effective organization of clinical trial workers for remote visits is similarly unpersuasive. Remote visits are well-established.  The invention at issue is not directed to a novel idea of conducting remote visits as part of a clinical trial, 
Declarant’s discussion regarding the “Hawthorne Effect” as a “psychological phenomenon that produces an improvement in human behavior or performance as a result of increased attention or observation” is similarly unpersuasive. Improving the management of personal behavior or relationships or interactions between people is not understood to amount to a practical application. Managing people better is not understood to amount to a practical application. Indeed, an improvement to the abstract idea itself is not an improvement in technology; a new abstract idea is still an abstract idea.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to outweigh the evidence that the claimed subject matter is directed to patent ineligible subject matter as an abstract idea without significantly more.
Examiner states that Applicant fails to provide how the wearable technology and monitoring devices is a novel improvement in data collection.  Furthermore, the claim limitations do not include the wearable technology and monitoring devices and the improvement regarding the wearable technology.  
Applicant states that the App and program saves the patient the effort of repeatedly completing new patient forms or worrying about details they may have forgotten over time.  While utilizing a computer to perform the abstract idea may 
Applicant states that the present invention has the potential effect of improving human behavior or performance as a result of increased attention or observation.  Examiner fails to see the improvement and asks the Applicant to provide support and evidence within the specification that states how the behavior and performance is improved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626